DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 5-7, 11, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgartner (PN 8,207,652).
Baumgartner discloses, as shown in Figures, a device comprising:
	an ultrasound-on-a-chip (142) having a first surface (bottom surface of 142) configured to be mounted to a substrate (156), the ultrasound-on-a-chip comprising at least on ultrasound transducer (144); and
	an integrated interconnect (168 & 196 in 186, Figure 6) for electrically connecting the substrate to the at least one ultrasound transducer, wherein:
		the integrated interconnect comprises a conductive pillar (168); and
		the integrated interconnect is spaced from the ultrasound-on-a-chip in a direction substantially parallel to the first surface.



Regarding claim 5, Baumgartner discloses the device further comprising a metal portion (196) electrically connecting the integrated interconnect to the substrate.

Regarding claim 6, Baumgartner discloses the integrated interconnect further comprises a conductive layer (196) coupled to the conductive pillar and extending in the direction substantially parallel to the first surface.

Regarding claim 7, Baumgartner discloses the ultrasound-on-a-chip comprises a conductive portion (170 or portion of 196) electrically connecting the integrated interconnect with a bottom electrode of the at least one transducer.

Regarding claim 11, Baumgartner discloses the conductive pillar comprises copper.

Regarding claim 17, Baumgartner discloses, as shown in Figures, an ultrasound device comprising:
	an ultrasound-on-a-chip (142) comprising at least one ultrasound transducer (144);
	an interposer (156) spaced from the ultrasound-on-a-chip in a first direction; and
an integrated interconnect (168 & 196 in 186 of Figure 6 or 160 in 154 of Figure 3) for electrically connecting the interposer to the at least one ultrasound transducer, the integrated 

Regarding claim 19, Baumgartner discloses the conductive pillar extends substantially in the first direction.

Regarding claim 20, Baumgartner discloses the conductive pillar comprises copper [Col. 7, lines 40-45].

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (PN 8,207,652) in view of Schmollngruber et al. (PN 8,076,739).
Baumgartner discloses the claimed invention including the device as explained in the above rejection.  Baumgartner further disclose the device comprises a via (194).  Baumgartner does not disclose the device comprises a trench.  However, Schmollngruber et al. discloses an integrated chip circuit comprises a trench (8).  Note Figure 6 and Col. T, lin 47 –Col. 6, line 15 of Schmollngruber et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the chip of Baumgartner comprising a trench, such as 

Regarding claim 8, Baumgartner and Schmollngruber et al. disclose the trench is formed through a support (154 in Figure 3 or 188 in Figure 6) coupled to the ultrasound-on-a-chip.

Regarding claim 9, Baumgartner and Schmollngruber et al. disclose the support is spaced from the ultrasound-on-a-chip in the direction substantially  parallel to the first surface.

Regarding claim 10, Baumgartner and Schmollngruber et al. disclose the support comprises an insulative material (polyimide, Col. 6, lines 44-49, Col. 8, lines 51-63).

5.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (PN 8,207,652) in view of Khuri-Yakub et al. (PN 7,741,686).
Regarding claim 12, Baumgartner discloses the claimed invention including the device as explained in the above rejection.  Baumgartner further discloses the at least one ultrasound transducer comprises a bottom electrode (not shown, Col. 10, lines 48-51) electrically connected to the integrated interconnect.  Baumgartner does not disclose a membrane and a cavity formed between the bottom electrode and the membrane.  However, Khuri-Yakub et al. discloses an ultrasound device comprising a membrane (106/108) and a cavity (106) formed between a bottom electrode (206) and the membrane.  Note Figures of Khuri-Yakub et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Baumgartner having a membrane and a cavity formed between the bottom 

Regarding claim 13, Baumgartner and Khuri-Yakub et al. disclose the at least one ultrasound transducer comprises a plurality of ultrasound transducers and the cavity comprises a plurality of cavities formed between the bottom electrode and the membrane.

6.	Claims 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (PN 8,207,652).
Baumgartner discloses the claimed invention including the device as explained in the above rejection.  Baumgartner does not disclose the height of the conductive pillar, the height of the conductive pillar is greater than a height of the ultrasound-on-a-chip, nor a height along the first direction greater than a height of the ultrasound-on-a-chip along the first direction. However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, height, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, height, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not .

7.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (PN 8,207,652) in view of Baumhauer, Jr. et al. (PN 7,825,509).
Baumgartner discloses the claimed invention including the device as explained in the above rejection.  Baumgartner does not a width of the ultrasound device along the second direction is less than 30 mm.  However, Baumhauer, Jr. et al. discloses an ultrasound device comprising a package having a width of less than 30 mm.  Note Col. 4, lines 35-40 of Baumhauer, Jr. et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the ultrasound device of Baumgartner having a width along the second direction is less than 30 mm, such as taught by Baumhauer, Jr. et al. in order to further reduce complexity and fabrication cost.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897